IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Detention of               No. 82065-6-I

 M.M.                                            DIVISION ONE

                                                 UNPUBLISHED OPINION




        CHUN, J. — A Pierce County Superior Court commissioner entered an

order involuntarily committing M.M. for up to 180 days of mental health treatment

on grounds of her grave disability. M.M. moved to revise the order, which motion

the trial court denied. M.M. appeals. We affirm.

                                        I. BACKGROUND

        M.M. is 72 years old and suffers from an unspecified delusional disorder.

She first began to exhibit related mental health symptoms at the age of 41. In

May 2019, M.M. was evicted from her apartment. She returned to the apartment

multiple times after the eviction, claiming she had not been evicted. On one such

instance, law enforcement brought her to Recovery Resource Center,1 where a

designated crisis responder evaluated her for detention.

        Following petitions by care providers, a Pierce County Superior Court

commissioner involuntarily committed M.M. for a 14-day stay, and then a 90-day

stay, at Telecare, an evaluation and treatment center.

        1
            Recovery Resource Center is apparently a mental health treatment center.


 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82065-6-I/2


       Care providers then petitioned for 180 days of involuntary treatment. A

Pierce County Superior Court commissioner held a hearing on the 180-day

petition at which a Telecare mental health clinician and M.M.’s daughter testified.

       The clinician testified that she examined M.M. five days before the

hearing, and that during the examination, M.M. was appropriately dressed and

groomed, her memory was intact, and she denied hallucinations and suicidal and

homicidal ideation. But the clinician also stated that M.M. was delusional. The

clinician testified that M.M. stated it was illegal to evict her from her apartment

since she had paid an electricity bill there, and that lead in the water at the

apartment building was poisoning the residents. The clinician also stated that

M.M. had delusions about someone impersonating her daughter. The clinician

testified that M.M.’s judgment and insight were impaired, since they had

presented her with 40 to 50 housing options, but M.M. had rejected all of them

because she was afraid a roommate would get her in trouble with law

enforcement. The clinician testified that M.M. preferred to live in her car, which

she had done before in her daughter’s backyard. But the clinician learned from

the daughter that M.M. had done so in temperatures exceeding 80 degrees

Fahrenheit, and could not tell that it was too hot for her to sleep in the car. The

clinician also stated that M.M.’s plans to live in her car were not safe because of

her age. The clinician testified that M.M. stated she would refuse medication

once discharged and had no plans to participate in outpatient therapy, and that

M.M. had not responded to medication given to her while detained. She testified

that a less restrictive alternative than a 180-day commitment would not serve


                                          2
No. 82065-6-I/3


M.M.’s best interest, since M.M. would not be able to care for herself and

planned to refuse medication.

       The daughter testified that M.M. had slept in her car in the daughter’s

backyard for a period during summer of 2017 and described M.M. as “frail.” She

also testified that M.M. believed she could still live in her apartment since she

had paid an electricity bill, and that M.M. “has got split realities.”

       Following the hearing, the commissioner entered findings of fact and

conclusions of law, and an order involuntarily committing M.M. for a 180-day

stay. The order found that M.M. is delusional, has impaired judgment and

insight, lacks cognitive and volitional control, and that her discharge plan would

not be safe. Based on the foregoing testimony, the commissioner found that

because of a mental disorder, M.M. manifests severe deterioration in routine

functioning evidenced by repeated and escalating loss of cognitive or volitional

control over her actions and is not receiving such care as is essential for her

health or safety. It ultimately found by clear, cogent, and convincing evidence

that M.M. is gravely disabled.

       M.M. moved to revise the order, which motion the trial court denied after a

hearing.

                                         II. ANALYSIS

       M.M. says that insufficient evidence supports the trial court’s finding that

she is gravely disabled. We conclude the trial court’s grave disability finding is

supported by substantial evidence, which the trial court could have reasonably

found to be clear, cogent, and convincing.


                                            3
No. 82065-6-I/4


       Under chapter 71.05 RCW, a court may involuntarily commit a person for

the treatment of a mental disorder if, because of the disorder, they are gravely

disabled. In re Det. of LaBelle, 107 Wn.2d 196, 201–02, 728 P.2d 138 (1986).

“Gravely disabled” means:
       A condition in which a person, as a result of a behavioral health
       disorder: (a) is in danger of serious physical harm resulting from a
       failure to provide for [their] essential needs of health or safety; or
       (b) manifests severe deterioration in routine functioning evidenced
       by repeated and escalating loss of cognitive or volitional control over
       [their] actions and is not receiving such care as is essential for [their]
       health or safety.

RCW 71.05.020(23). The trial court found that M.M. is gravely disabled under

subsection (b) of the definition. When determining whether a person is gravely

disabled under this subsection, a court should consider “(1) whether the person

is showing severe deterioration of routine functioning, evidenced by recent proof

of loss of cognitive or volitional control, and (2) whether they would receive the

care they need to maintain their health and safety if released.” In re Det. of D.W.,

6 Wn. App. 2d 751, 759, 431 P.3d 1035 (2018). The evidence supporting a

grave disability finding “must show that the person is unable to make a rational

choice about [their] need for treatment, creating a ‘causal nexus’ between the

person’s severe deterioration in routine functioning and evidence that [they]

would not receive essential care if [they] were released.” Id. (quoting LaBelle,

107 Wn.2d at 208). Subsection (b) enables the State to provide the kind of

continuous care and treatment that can break “‘revolving door’ syndrome, in

which patients often move from the hospital to dilapidated hotels or residences or

even alleys, parks, vacant lots, and abandoned buildings, relapse, and are then



                                           4
No. 82065-6-I/5


rehospitalized, only to begin the cycle over again.” LaBelle, 107 Wn.2d at 206

(quoting Rhoden, The Limits of Liberty: Deinstitutionalization, Homelessness,

and Libertarian Theory, 31 Emory L.J. 375, 391 (1982)).2

       The State bears the burden of proving that a person is gravely disabled by

clear, cogent, and convincing evidence. In re Det. of R.H., 178 Wn. App. 941,

945–46, 316 P.3d 535 (2014); RCW 71.05.310. “[W]e will not disturb the trial

court’s findings of ‘grave disability’ if supported by substantial evidence which the

lower court could reasonably have found to be clear, cogent, and convincing.”

LaBelle, 107 Wn.2d at 209.

       We conclude the State has borne its burden of proof. The clinician’s

evaluation of M.M. came just five days before the involuntary commitment

hearing. Her testimony established that M.M. suffers from delusional thinking

about her living situation and daughter, and that she planned to reject medication

and more reliable housing in favor of living in her car. The daughter testified that

M.M. “has got split realities.” This constituted recent evidence of M.M.’s loss of

cognitive and volitional control.

       M.M. says that it is not the place of a court to “[impose] majoritarian values

on a person’s chosen lifestyle which, although not sufficiently harmful to justify

commitment, may be perceived by most of society as eccentric, substandard, or

otherwise offensive,” so it was inappropriate to override her decision to live in her


       2
          M.M. says that a pattern of repeated hospitalizations or law enforcement
intervention is necessary to establish a nexus between a person’s mental health
deterioration and a court’s determination that the person would not receive essential
care if released, and that she has no such history. But Division Two of this court
rejected this argument in D.W. 6 Wn. App. 2d at 759.


                                            5
No. 82065-6-I/6


car. Id. at 204. But as noted by the revision court, a younger person may be

able to endure more physical hardship than a frail person in their seventies. The

hearing testimony also established that M.M. had previously lived in her car but

had not been able to tell when it was too hot to be in the car. And M.M. stated

she would decline medication once released and had no plans to participate in

outpatient therapy. This constituted evidence that M.M. would not receive the

care she needed to maintain her health and safety if released.

       We conclude the trial court’s grave disability finding is supported by

substantial evidence, which the trial court could have reasonably found to be

clear, cogent, and convincing.3

       We affirm.




 WE CONCUR:




       3
          M.M. says the trial court’s findings of fact are not sufficiently specific to permit
review of its finding that she is gravely disabled. Such findings must indicate that the
court considered the applicable criteria and the factual basis underlying the conclusion
that the person is gravely disabled. LaBelle, 107 Wn.2d at 220. Since the findings
support the conclusion that M.M. is showing severe deterioration of routine functioning,
evidenced by recent proof of loss of cognitive or volitional control, and that she would not
receive the care she needs to maintain her health and safety if released, they are
adequate.


                                              6